DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 5-7, 10, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edbury et al. (USP 9,879,490).
	With respect to claim 1, Edbury et al. disclose a method for detecting a stall of a mud motor during drilling, the method comprising: providing a drilling mud to a mud motor from a drilling mud system during drilling of a wellbore to a drill bit powered by the mud motor (see column 7 lines 36-47); providing a plurality of differential pressure values of the drilling mud to a stall detection system (260); determining, by the stall detection system, that (i) a differential pressure value is at or above a first threshold value and (ii) remains at or above the first threshold value for a minimum of a first predetermined time period, or (since this is an “or” limitation, the second part is taught by the reference) that the differential pressure value increases by a second threshold value within a second predetermined time period (262, wherein when the pressure hits 
With respect to claim 5, Edbury et al. disclose further comprising the step of providing, by the stall detection system, a signal indicating a mud motor stall to at least one control system for at least one item of equipment of a drilling rig that is drilling the wellbore (263, 264 and see column 6 lines 43-53).
With respect to claim 6, Edbury et al. disclose wherein the at least one item of equipment is at least one of a top drive, a drilling mud pump (264), a hoist, and a display for an operator.
With respect to claim 7, Edbury et al. disclose a method for recovering from a mud motor stall, the method comprising: providing an indication of a mud motor stall (see column 16 lines 5-11) by at least determining that (i) a differential pressure value is at or above a first threshold value and (ii) remains at or above the first threshold value for a minimum of a first predetermined time period, or that the differential pressure value increases by a second threshold value within a second predetermined time period (262, wherein when the pressure hits a threshold value a second time, this is considered a second threshold value); and providing an automated stall recovery system (see figure 
With respect to claim 10, Edbury disclose wherein the controlling of the release of any residual torque further comprises: unwinding the drill string in a direction opposite to a measured residual torque; and ceasing unwinding the drill string once the measured torque value reaches zero and remains below a predetermined value for a predetermined time period (see column 23 lines 50-64).
With respect to claim 16, Edbury disclose a stall recovery system, the system comprising: a processor (see column 4 lines 34-38) connected to one or more control systems of a drilling rig enabled to drill a borehole; a memory (see column 4 lines 34-38) connected to the processor, wherein the memory comprises instructions for performing the following: receiving an indication of a stall condition (262, 263) from a stall indicator system (see figure 10), the stall indicator system determining the stall 
With respect to claim 17, Edbury et al. disclose wherein the instructions for controlling the release of pressure in the drilling mud further comprise instructions for controlling a valve in a drilling mud system to allow bleed off of the pressure (see column 15 line 59-column 16 line 4; wherein a valve would be present to control the bleed off).
	With respect to claim 18, Edbury et al. disclose wherein the instructions for controlling the release of pressure in the drilling mud further comprise instructions for controlling at least one of: a valve in a drilling mud system to allow bleed off of the pressure (see column 15 line 59-column 16 line 4; wherein a valve would be present to control bleed off), and a diaphram-type pulsation dampener comprising hydraulic oil and a control valve, wherein the dampener is in fluid communication with a standpipe via the control valve.
With respect to claim 20, Edbury et al. disclose a stall recovery system, the system comprising: a processor (see column 4 lines 34-38) connected to one or more control systems of a drilling rig enabled to drill a borehole; and a memory (see column 4 .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

4.	Claims 2-4, 19, and 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edbury et al.
	With respect to claims 2-4, Edbury et al. is silent as to the threshold values.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the threshold at more than 100%, more than 120%, and more than 130%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 19, Edbury et al. is silent as to the type of valve.  The Examiner hereby takes Official Notice that choke valves are well known in the art for the purpose of controlling bleed off of pressure and it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Edbury et al. by using a well-known choke valve for the predictable result of controlling the bleed off pressure.  
With respect to claims 21 and 22, Edbury et al. disclose that two modes of drilling are used and that when the motor stalls the flow to the mud motor stops.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have had tried having two sets of instructions to stop the two different types of drilling (slide and rotary) as a person has good reason to pursue the known options within his or her technical grasp and for the predictable result of stopping the motor when it stalls.  
With respect to claims 23 and 24, Edbury et al. disclose recommence drilling at step 272.  It would have been obvious to one having ordinary skill in the art at the time 
With respect to claim 25, Edbury et al. disclose further comprising instructions for determining if a stall condition of a mud motor occurs while drilling and providing and indication thereof, wherein the indication comprises at least one of an. electric signal, a visual alert to an operator, an audible alert to an operator, an email, and a text message (see column 6 lines 43-53).
With respect to claim 26, Edbury et al. disclose wherein the instructions for determining if a stall condition occurs comprise instructions for receiving a plurality of values associated with a drilling mud differential pressure during drilling, comparing the plurality of differential pressure values to one or more thresholds including a first threshold, determining whether a differential pressure value exceeds the first threshold, and, responsive to determining a differential, pressure value exceeds the first, threshold, generating an indication of a stall condition (260-262).
With respect to claim 27, Edbury et al. disclose wherein at least one threshold is associated with a pressure rating for the mud motor (260).
With respect to claim 28, Edbury et al. disclose wherein the one or more thresholds comprise a plurality of thresholds (see column 11 lines 30-48).
With respect to claim 29, Edbury et al. disclose wherein at least one of the one or more thresholds is associated with a drilling parameter comprising at least one of ROP and WOB (see column 11 lines 30-48).
.

5.	Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edbury et al. in view of Reddy et al. (USP 9,267,341).
With respect to claims 8 and 9, Edbury et al. is silent as to how the top drive is controlled.  Reddy et al. disclose electric motors coupled to the top drive to provide primary dynamic braking.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Edbury et al. by using an electric motor to control the top drive as taught by Reddy et al. for the predictable result of providing dynamic braking to the top drive.

Allowable Subject Matter
6.	Claims 11-15 are allowed.

Response to Arguments
7.	Applicant's arguments and amendments filed 3/1/21 have been fully considered but they are not persuasive. 
	The Applicant argues that Edbury et al. does not teach that a stall is detected when “(i) a differential pressure value is at or above a first threshold value and (ii) remains at or above the first threshold value for a minimum of a predetermined time period.”  While this is true, the claim has an “or” clause it in, so this detection is actually not required.  Edbury et al. does teach that the differential pressure value increases by a second threshold value within a second predetermined time period, as when the pressure hits a threshold value a second time, this is considered a second threshold value.  
	With respect to claim 18, the claim recites “at least one of” and thus a diaphragm-type pulsation dampener is not required.
	It is taken to be admitted that choke valves are well known in the art for the purpose of controlling bleed off of pressure as Applicant has not timely traversed Examiner’s statement of Official Notice.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405.  The examiner can normally be reached on Monday-Friday 6-9am and 12:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (acting) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672